                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                                   5:16-CR-12-D



UNITED STATES OF AMERICA                     )
                                             )
                 v.                          )                ORDER
                                             )
BRENDA JOYCE BROWN,                          )
                                             )
                         Defendant.          )


       On October 19, 2018, Brenda Joyce Brown wrote and asked whether she could have her

sentence reduced by 90 days for completing the residential drug treatment program. See [D.E. 519].

The court is glad to learn that Brenda Joyce Brown completed the program. The court defers to the

BOP concerning such credit. Cf. 18 U.S.C. § 3582(c).

       SO ORDERED. This _,i_day of December 2018.
